


 

Exhibit 10.18

 

AMENDMENT TO PRINCIPAL UNDERWRITING AGREEMENT

 

                This Amendment (“Amendment”) is made as of July 24, 2002 between
Waddell & Reed Advisors Asset Strategy Fund, Inc. (the “Fund”), an open-end
investment management company registered under the Investment Company Act of
1940, and Waddell & Reed, Inc. (“W&R”), the Fund’s Principal Underwriter.  The
parties hereby amend the Principal Underwriting Agreement dated as of March 9,
1995 (“Agreement”), as set forth below.  Unless otherwise provided, capitalized
terms used herein shall have the same meanings given to such terms in the
Agreement.

 

                WHEREAS, the Bank Secrecy Act, as amended by the USA PATRIOT
ACT, requires the Fund to develop and implement and institute an anti-money
laundering program (“AML Program”); and

 

                WHEREAS, the Fund has adopted the AML Program set forth in
Schedule 1 hereto; and

 

                WHEREAS, W&R processes investor account applications, approves
and qualifies prospective investors, accepts investor funds, and/or services
investor accounts; and

 

                WHEREAS, the Fund wishes to delegate certain aspects of the
implementation and operation of the Fund’s AML Program to W&R; and

 

                WHEREAS, W&R desires to accept such delegation.

 

                NOW THEREFORE, in consideration of the mutual premises and
covenants set forth herein, the parties agree as follows:

 

1.               Delegation.  The Fund hereby delegates to W&R, as agent for the
Fund, responsibility for the implementation and operation of the following
policies and procedures in connection with the Fund’s AML Program, as applicable
to W&R’s functions as defined in the Agreement:  (i) know-your-customer
policies; (ii) monitoring accounts and identifying high risk accounts;
(iii) policies and procedures for reliance on third parties; (iv) policies and
procedures for correspondent accounts for foreign financial institutions and for
private banking accounts for non-U.S. persons; (v) no cash policy;
(vi) detecting and reporting suspicious activity; and (vii) all related
recordkeeping requirements, and W&R accepts such delegation.  W&R further agrees
to cooperate with the Fund’s AML Compliance Officer in the performance of W&R’s
responsibilities under the AML Program.

 

2.               The AML Program.  W&R hereby represents and warrants that W&R
has received a copy of the Fund’s AML Program and undertakes to perform all
responsibilities imposed on W&R as a “Service Provider” thereunder.  The Fund
hereby agrees to provide to W&R any amendment(s) to the AML Program promptly
after adoption of any such amendment(s) by the Fund.

 

--------------------------------------------------------------------------------


 

3.               Consent to Examination.  W&R hereby consents to:  (a) provide
to federal examination authorities information and records relating to the AML
Program maintained by W&R; and (b) the inspection of W&R by federal examination
authorities for purposes of the AML Program.

 

4.               Anti-Money Laundering Program.  W&R hereby represents and
warrants that W&R has implemented and enforces an anti-money laundering program
(“AMLP”) that complies with laws, regulations and regulatory guidance applicable
to the Fund and W&R, and includes, if applicable:

 

a.               know-your-customer policies;

 

b.              due diligence policies for correspondent accounts for foreign
financial institutions and for private banking accounts for non-U.S. persons;

 

c.               reasonable internal procedures and controls to detect and
report suspicious activities;

 

d.              monitoring accounts and identifying high-risk accounts;

 

e.               a compliance officer or committee with responsibility for the
anti-money laundering program;

 

f.                 employee training, including that:  (i) new employees receive
AML training upon the commencement of their employment; and (ii) existing
employees receive AML training at the time such employees assume duties that
bring them into contact with possible money laundering activities;

 

g.              an independent audit function; and

 

h.              recordkeeping requirements.

 

5.               Delivery of Documents.  W&R agrees to furnish to the Fund the
following documents:

 

a.               a copy of W&R’s AMLP as in effect on the date hereof, and any
material amendment thereto promptly after the adoption of any such amendment;

 

b.              a copy of any deficiency letter sent by federal examination
authorities concerning W&R’s AMLP; and

 

c.               no less frequently than annually, a report on W&R’s anti-money
laundering program that includes a certification to the Fund concerning W&R’s
implementation of, and ongoing compliance with, its anti-money laundering
program and a copy of any audit report prepared with respect to W&R’s anti-money
laundering program.

 

--------------------------------------------------------------------------------


 

6.               Reports.  W&R will provide periodic reports concerning W&R’s
compliance with W&R’s AMLP and/or the Fund’s AML Program at such times as may be
reasonably requested by the Fund’s Board of Directors or the Anti-Money
Laundering Compliance Officer.

 

7.               Miscellaneous.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Except as specifically
set forth herein, all other provisions of the Agreement shall remain in force
and effect.

 

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be fully executed as of the day and year first written above.

 

 

Waddell & Reed Advisors Asset Strategy Fund, Inc.

 

 

 

By:

/s/Kristen A. Richards

 

 

 

Kristen A. Richards

 

Title:

Vice President and Secretary

 

 

 

 

 

Waddell & Reed, Inc.

 

 

 

By:

/s/Michael D. Strohm

 

 

 

Michael D. Strohm

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
